Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Request for Continued Examination 
A Request for Continued Examination pursuant to 37 CFR § 1.114, including the fee set forth in 37 CFR § 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination pursuant to 37 CFR § 1.114, and Applicants have timely paid the fee set forth in 37 CFR § 1.17(e), the finality of the previous Office Action has been withdrawn pursuant to 37 CFR § 1.114.  Applicant's submission filed on 29 June 2022 has been entered.
Status of the Claims 
Applicants filed claims 1 – 5, 8, and 11 - 20 with the instant application according to 37 CFR § 1.114, on 29 June 2022.  In an Amendment entered with the Request for Continued Examination, Applicants added claims 38 - 40.  Claims 8 and 11 – 20 remain withdrawn as being directed to a non-elected invention.  Consequently, claims 1 – 5 and 38 -30 are available for substantive consideration.
REJECTIONS WITHDRAWN 
Rejections Pursuant to 35 U.S.C. § 103
The obviousness rejection set forth in the Action of 29 June 2022 is hereby withdrawn in light of Applicants’ amendment of the claims, and in favor of the new grounds of rejection set forth below.

Claim Objections 
New claim 39 is objected to on the basis of a potentially confusing grammatical structure in that the claim fails to provide a transitional phrase, such as “wherein step f. comprises,” or similar linking text, between “wherein the method further comprises step f after step e,” and “ f. incubating the tissue in phosphate-buffered saline.”  
NEW GROUNDS OF REJECTION 
Rejections Pursuant to 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicants are advised of the obligation pursuant to 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1 – 5 and 38 – 40 are rejected pursuant to 35 U.S.C. § 103, as being obvious over Ketonis, C., et al., Tissue Engineering:  Part A 16(6):  2041 – 2049 (2010), identified on the IDS filed 2 April 2018 (“Ketonis (2010)”), in view of Hickok, N. and I. Shapiro, Adv Drug Deliv Rev 64(12):  1165 - 1176 (2012) (“Hickok (2012)”), and Davidson, H., et al., J Biomed Mater Res Part B 103B:  1381 – 1389 (published online 12 November 2014) (“Davidson (2014)”).
The Examiner directs Applicants’ attention to the fact that the instant rejection applies the same references as applied in previous rejections of the claims pursuant to 35 U.S.C. § 103.  However, the teachings of these references are applied in a manner different from how those teachings were applied in prior rejections, necessitated by Applicants’ amendment of the claims, thus constituting a new basis of rejection.
The Invention As Claimed 
	Applicants claim a method for manufacturing a bone allograft tissue comprising a covalently linked antibiotic, the method comprising the steps of revealing primary amines on  the bone allograft through partial demineralization of a tissue of the bone allograft tissue, coupling of two F-moc AEEA linkers using HATU chemistry to the primary amines, followed by deprotection, covalently binding a doxycycline antibiotic to the AEEA linker via succinyl chemistry to link an amide on the doxycycline antibiotic to an amine on the AEEA linker, and eluting the unbound doxycycline antibiotic, wherein the method further comprises hydrating the bone before demineralization, wherein the concentration of primary amines is at least 3.8 x 10-5 moles/mg tissue, wherein the ratio of primary amines to the number of coupled antibiotics is at least 6:1, wherein the amount of antibiotic is at least 26 ng/mg of tissue, wherein the step of eluting of the unbound antibiotic comprises the step of washing the tissue with dimethylformamide and water, wherein the method further comprises performing step f. after step e., step f. comprising incubating the tissue in phosphate-buffered saline for at least two weeks, and wherein the step of covalently binding a doxycycline antibiotic to the linker via succinyl chemistry comprises the step of adding a four-fold excess of doxycycline antibiotic to the tissue.
The Teachings of the Cited Art 
Ketonis (2010) discloses the synthesis and characterization of antibiotic-modified bone allografts that render the bone tissue inhospitable to bacterial colonization and the establishment of infection, wherein the number of primary amines that served as anchors for chemical synthesis increased with limited [partial] demineralization of the allografts, wherein two linkers and an antibiotic were coupled to primary amines on the bone, using F-moc chemistry, wherein, upon elution of unbound antibody and measurement of bound antibody, the coupling yielded at least about 26 ng antibiotic/mg bone (see Abstract; see also p. 2045, 1st col., and Fig 6B), wherein the antibiotic-coupled bone was prepared by surface demineralization of morselized human bone (a mixture of porous cancellous bone and dense cortical bone morsels) in 12.5% EDTA, coupling two linkers to the allograft using F-moc AEEA chemistry in the presence of HATU, deprotecting the linkers with 20% piperidine in DMF for 30 min with subsequent washing with DMF, and coupling the antibiotic to the partially demineralized allograft (see p. 2042, 2nd col., 3rd para.), wherein, during the synthetic process, CLAIM 40: the modified allograft is exposed to high concentrations of antibiotic (see p. 2044, 2nd col., 1st para.), wherein CLAIM 39: the antibiotic-allograft samples are incubated in phosphate-buffered saline, CLAIM 38: followed by elution of adsorbed (not chemically linked) antibiotic in DMF/dH2O (see p. 2042, 1st col., 3rd para.; see also FIG. 3), wherein, to ascertain the extent of elution of non-chemically bound antibiotic, sequential batches of elution solutions were tested by placing a bone granule onto an agar plate that had been pre-seeded with uniform bacterial lawns of S. aureus, incubating the plates at 37° C overnight, and observing the plates for zones of inhibition radiating from the granules, repeating the process until no zones of inhibition were observed, thus indicating that no more adsorbed antibiotic was present in the elution solution (see p. 2042, 2nd col., 4th para.), the processes continued for 3 – 5 days (see p. 2044, 2nd col., 1st para.), wherein the bone morsels were first washed and sonicated with dH2O until the washings were clear (see p. 2042, 1st col., 4th para.), and wherein the demineralized bone was determined to comprise at least 3.8 x 10-5 mol primary amine/mg bone (see p. 2044, 1st col., 2nd para.).  The reference does not explicitly teach a process wherein the antibiotic is doxycycline, or a process wherein doxycycline is coupled to the linker by succinyl chemistry, or a process resulting in a ratio of primary amines on the demineralized bone surface to the number of antibiotics coupled to of at least 6 : 1.  These deficiencies are remedied by the teachings of Hickok (2012) and Davidson (2014).
Hickok (2012) discloses the development of an implant in which antibiotic is tethered to the surface of the implant in order to prevent bacterial colonization and biofilm formation (see Abstract), wherein the implants can consist of the complex proteins and minerals found in allograft bone (see p. 4, 4th para.), wherein the antibiotic is permanently tethered to the implant by covalent bonding to result in an antibiotic layer that resists bacterial colonization over a term of months to years (see p. 7, 4th para.), wherein doxycycline can be bound to allograft-based implants (see p. 7, 5th para.), wherein the antibiotic immobilization strategy used relied on the initial formation of an amine-rich, reactive surface (see p. 8, 1st para.), and wherein two Fmoc-AEEA linkers were coupled to the surface of the implants in the presence of HATU, followed by deprotection of the linkers, and coupling of the antibiotic to the linkers (see p. 8, 3rd para.).   
Davidson (2014) discloses the covalent coupling of the broad-spectrum antibiotic, tetracycline (TET), to titanium surfaces to retard Gram-negative colonization (see Abstract), wherein silanized samples of titanium were coupled to Fmoc-aminoethoxyethoxyacetate (Fmoc-AEEA) linkers using activation by O-(7-azabenzo-triazole-1-yl)-1,1,3,3-tetramethyluronium hexafluorophosphate (HATU), after which the linker was deprotected with 20% piperidine in DMF, and repeated three additional times to create a surface displaying four sequential linkers (see p. 1382, 1st col., 2nd para.), wherein tetracycline was tethered to the linkers by succinyl chemistry (id.), and wherein tetracycline was tethered to the Fmoc linker via the carboxamide group following succinoylation of the terminal linker amine (see p. 1386, 2nd col., 2nd para.).  
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to prepare antibiotic-modified bone allografts by a method comprising surface demineralization of morselized human bone (a mixture of porous cancellous bone and dense cortical bone morsels) in 12.5% EDTA to reveal primary amines on the bone morsels, coupling two linkers to primary amines on the partially demineralized allograft, deprotecting at least one linker with 20% piperidine in DMF for 30 min with subsequent washing with DMF, followed by coupling and deprotecting at least a second linker, incubating the derivatized bone morsels in phosphate-buffered saline and eluting adsorbed (not chemically linked) antibiotic, and wherein the demineralized bone was determined to comprise at least 3.8 x 10-5 mol/mg bone of primary amines, as taught by Ketonis (2010), wherein the antibiotic is doxycycline, as taught by Hickok (2012), and wherein the doxycycline is coupled to the linkers through succinyl chemistry, consistent with the teachings of Davidson (2014).  One of skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the explicit teachings of Hickok (2012), as informed by the art-recognized broad spectrum of doxycycline activity, and by the teachings of Davidson (2014) to the effect that succinyl chemistry can successfully bind tetracycline antibiotics to entities targeted to bone.  In this regard, the Examiner further notes that the choice of chemistry to couple the specific tetracycline antibiotic, doxycycline, to the deprotected F-moc linker is dictated by the reactive functional groups on the antibiotic.  Given the art-recognized structural similarities between tetracycline and doxycycline, it is the Examiner’s position that it would have been prima facie obvious for one of ordinary skill in the relevant art to target the amide entity on doxycycline as the point of coupling, given the teachings of Davidson (2014) that tetracycline can be coupled to the Fmoc linker via the carboxamide group through using succinyl chemistry.
	With respect to claims 4 and 40, which claims recites a limitation directed to a ratio of at least 6 : 1 of primary amine to the number of coupled antibiotics (claim 4), and a limitation directed to adding a four-fold excess of antibiotic to the modified allograft (claim 40), the Examiner notes that the cited reference does not expressly disclose such ratios.  However, it is the Examiner’s position that, given the substantial identity of the methods disclosed in the reference and the method of the invention, the antibiotic-coupled bone allografts of Ketonis (2010) would necessarily have possessed a ratio of at least 6 : 1 of primary amine to the number of coupled antibiotics.  Further in this regard, the Examiner notes that Ketonis (2010) discloses that modified allografts are exposed to high concentrations of antibiotic during the process step of coupling the antibiotic to the linker-modified allograft material (see p. 2044, 2nd col., 1st para.), further establishing that antibiotic-linked allografts would necessarily display relative amounts of 
antibiotic to allograft binding sites that would read on the limitation in question.  In addition, or in the alternative, it is the Examiner’s position that adjustment of process steps relating to relative amounts of antibiotic coupled/added to allograft would amount to nothing more than a result-effective variable, the exercise of which is well with the expertise of one of ordinary skill in the appropriate art.  Consequently, in the absence of evidence as to the criticality of such parameter, this limitation cannot support patentability.  See MPEP § 2144.05 II. A.
	With respect to new claim  38, which claim recites a limitation directed to the elution step of the method of the invention comprising washing allograft tissue with “dimethylformamide and water,” the Examiner notes that Ketonis (2010) expressly discloses that the antibiotic-allograft samples are incubated in phosphate-buffered saline, followed by elution of adsorbed (not chemically linked) antibiotic in DMF/dH2O (see p. 2042, 1st col., 3rd para.), thus explicitly reading on this limitation, rendering it prima facie obvious.
	With respect claim 39, which claim recites a limitation directed to a method step comprising incubating the antibiotic coupled allograft material “in phosphate-buffered saline for two weeks,” the Examiner first notes that Ketonis (2010) expressly discloses that the antibiotic-allograft samples are incubated in phosphate-buffered saline (see p. 2042, 1st col., 3rd para.).  Although the reference does  not expressly disclose a period of incubation of at least two weeks, the Examiner notes that the reference provides a detailed description directed to a process for ascertaining when no non-covalently bound antibiotic remains on the antibiotic-bound allografts.  This procedure entails testing sequential batches of elution solutions by placing a bone granule onto an agar plate that had been pre-seeded with uniform bacterial lawns of S. aureus, incubating the plates at 37° C overnight, and observing the plates for zones of inhibition radiating from the granules, repeating the process until no zones of inhibition were observed, thus indicating that no more adsorbed antibiotic was present in the elution solution (see p. 2042, 2nd col., 4th para.), the processes continued for 3 – 5 days (see p. 2044, 2nd col., 1st para.).  On the basis of this disclosure, it is the Examiner’s position that performing such a process in a manner to encompass a period of two weeks of incubation is effectively nothing more than optimization of a result-effective variable, which process would be well within the grasp of a skilled artisan  See MPEP § 2144.05 II. A.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 1 – 5 and 38 – 40 would have been obvious within the meaning of 35 USC § 103.
Response to Applicants’ Arguments 
	The Examiner has considered Applicants’ arguments submitted 29 June 2022, but finds them unpersuasive, to the extent still relevant in light of the new grounds of rejection set forth above.  Applicants argue that “there is nothing in any of the cited references that would motivate one of ordinary skill in the art to combine the teachings of these references to produce the presently claimed invention.”  The Examiner respectfully disagrees.
	As set forth at length in the above obviousness rejection, the teachings of the cited references provide ample motivation for the combination that reads on the invention as claimed.  This motivation is provided, for example, by the explicit teachings of Hickok (2012), as informed by the art-recognized broad spectrum of doxycycline activity, and by the teachings of Davidson (2014) to the effect that succinyl chemistry can successfully bind tetracycline antibiotics to entities targeted to bone.  Furthermore, the choice of chemistry to couple the specific tetracycline antibiotic, doxycycline, to the deprotected F-moc linker is dictated by the reactive functional groups on the antibiotic.  Given the art-recognized structural similarities between tetracycline and doxycycline, it is the Examiner’s position that it would have been prima facie obvious for one of ordinary skill in the relevant art to target the amide entity on doxycycline as the point of coupling, given the teachings of Davidson (2014) that tetracycline can be coupled to the Fmoc linker via the carboxamide group through using succinyl chemistry.
	Applicants further argue that the cited references would not provide a reasonable expectation of success in combining the disclosed teachings.  However, the teachings addressed directly above in the context of motivation to combine would provide ample evidence of success in achieving a process that reads on the claimed invention.  In this regard, it is the Examiner’s position that the appropriate focus of inquiry on this issue is to the specific chemistry of linkers and coupling and not on the particular substrate involved.  Thus, the similar structures of tetracycline and doxycycline would provide the skilled practitioner with a reasonable expectation of success in practicing a method according to the teachings of the cited references.  Applicant is reminded that obviousness does not require absolute predictability, however, at least some degree of predictability is required.  Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness.  In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).  See MPEP 2143.02.  Applicant has not provided any evidence that there was no reasonable expectation of success, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  
Consequently, Applicants’ arguments are unpersuasive, and claims 1 – 5 and 38 – 40 stand rejected pursuant to 35 U.S.C. § 103.
NO CLAIM IS ALLOWED.
CONCLUSION
Any inquiry concerning this communication or any other communications from the examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The examiner can normally be reached on M-F 8:30 am - 5:30 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David J Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTP Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619

/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619